Exhibit 10.13
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of October 1,
2009 (the “Effective Date”), by and between FIDELITY NATIONAL INFORMATION
SERVICES, INC., a Georgia corporation (the “Company”), and JAMES W. WOODALL (the
“Employee”). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
     1. Purpose and Release. The purpose of this Agreement is to amend and
restate all prior agreements between Company, and any of its affiliates, and
Employee relating to the subject matter of this Agreement (including, without
limitation, the Employment Agreement dated as of June 30, 2008 by and between
Company and Employee), to recognize Employee’s significant contributions to the
overall financial performance and success of Company, to protect Company’s
business interests through the addition of restrictive covenants, to assure
Company of the services of Employee following the Effective Date, and to provide
a single, integrated document which shall provide the basis for Employee’s
continued employment by Company. In consideration of the execution of this
Agreement and the amendment and restatement of all such prior agreements, the
parties each release all rights and claims that they have, had or may have
arising under such prior agreements.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, Company employs Employee to serve as SVP, Chief Accounting Officer,
or in such other capacity as may be mutually agreed by the parties. Employee
accepts such employment and agrees to undertake and discharge the duties,
functions and responsibilities commensurate with the aforesaid position and such
other duties and responsibilities as may be prescribed from time to time by
Company. Employee shall devote substantially all business time, attention and
effort to the performance of duties hereunder and shall not engage in any
business, profession or occupation, for compensation or otherwise without the
express written consent of Company, other than personal, personal investment,
charitable, or civic activities or other matters that do not conflict with
Employee’s duties.
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the “Employment Term”). The Employment Term shall be extended
automatically for one (1) additional year on the first anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated.
     4. Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$286,000 per year, payable at the time and in the manner dictated by Company’s
standard payroll policies. Such minimum annual base salary may be periodically
reviewed and increased (but not decreased without Employee’s express written
consent) at the discretion of Company to reflect, among other matters, cost of
living increases and performance results (such annual base salary, including any
increases, the “Annual Base Salary”).

1



--------------------------------------------------------------------------------



 



     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which
Company or an affiliate of Company may from time to time make available to
Employee, Employee shall be entitled to the following during the Employment
Term:

  (a)   equivalent or more beneficial medical and other insurance coverage (for
Employee and any covered dependents) provided by Company to executives with the
same corporate title (e.g., Senior Vice President);     (b)   supplemental
disability insurance sufficient to provide a benefit to Employee equal to
two-thirds of Employee’s pre-disability Annual Base Salary, provided that such
coverage is available in the market using traditional standards of underwriting;
    (c)   an annual incentive bonus opportunity under Company’s annual incentive
plan (“Annual Bonus Plan”) for each calendar year included in the Employment
Term, with such opportunity to be earned based upon attainment of performance
objectives established by Company (“Annual Bonus”). Employee’s target Annual
Bonus under the Annual Bonus Plan shall be no less than 50% of Employee’s then
current Annual Base Salary, with a maximum of up to 100% of Employee’s then
current Annual Base Salary (collectively, the target and maximum Annual Bonus
are referred to as the “Annual Bonus Opportunity”). Employee’s Annual Bonus
Opportunity may be periodically reviewed and increased by Company, but may not
be decreased without Employee’s express written consent. If owed pursuant to the
terms of the Annual Bonus Plan, the Annual Bonus shall be paid no later than the
March 15th first following the calendar year to which the Annual Bonus relates.
Unless provided otherwise herein or the Board of Directors of Company (the
“Board”) determines otherwise, no Annual Bonus shall be paid to Employee unless
Employee is employed by Company, or an affiliate thereof, on the Annual Bonus
payment date;     (d)   eligibility to participate in Company’s equity incentive
plans; and     (e)   all other benefits and incentive opportunities customarily
made available to executives with the same corporate title.

     6. Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to reasonable paid vacation periods and holidays
consistent with Employee’s position and in accordance with Company’s standard
policies, or as Company may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses incurred during the
Employment Term to the extent such reimbursement is permitted under Company’s
expense reimbursement policy.

2



--------------------------------------------------------------------------------



 



     8. Termination of Employment. Company or Employee may terminate Employee’s
employment at any time and for any reason in accordance with Subsection
(a) below. The Employment Term shall be deemed to have ended on the last day of
Employee’s employment. The Employment Term shall terminate automatically upon
Employee’s death.

  (a)   Notice of Termination. Any purported termination of Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice that indicates
the “Date of Termination” and, with respect to a termination due to “Cause”,
“Disability” or “Good Reason”, sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from Company shall specify whether the termination is with or
without Cause or due to Employee’s Disability. A Notice of Termination from
Employee shall specify whether the termination is with or without Good Reason.  
  (b)   Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the thirtieth (30th) day following the
date the Notice of Termination is given) or the date of Employee’s death.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until Employee experiences a “separation from service” within the meaning of
Section 409A (as defined in Section 26(b) of this Agreement), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination,” and
all references herein to a “termination of employment” (or words of similar
meaning) shall mean a “separation from service” within the meaning of
Section 409A.     (c)   No Waiver. The failure to set forth any fact or
circumstance in a Notice of Termination, which fact or circumstance was not
known to the party giving the Notice of Termination when the notice was given,
shall not constitute a waiver of the right to assert such fact or circumstance
in an attempt to enforce any right under or provision of this Agreement.     (d)
  Cause. For purposes of this Agreement, a termination for “Cause” means a
termination of Employee’s employment by Company based upon Employee’s:
(i) persistent failure to perform duties consistent with a commercially
reasonable standard of care (other than due to a physical or mental impairment
or due to an action or inaction directed by Company that would otherwise
constitute Good Reason); (ii) willful neglect of duties (other than due to a
physical or mental impairment or due to an action or inaction directed by
Company that would otherwise constitute Good Reason); (iii) conviction of, or
pleading nolo contendere to, criminal or other illegal activities involving
dishonesty or moral turpitude; (iv) material breach of this Agreement; (v)
material breach of Company’s business policies, accounting practices or
standards of ethics; or (vi)

3



--------------------------------------------------------------------------------



 



      failure to materially cooperate with or impeding an investigation
authorized by the Board.     (e)   Disability. For purposes of this Agreement, a
termination based upon “Disability” means a termination of Employee’s employment
by Company based upon Employee’s entitlement to long-term disability benefits
under Company’s long-term disability plan or policy, as the case may be, as in
effect on the Date of Termination.     (f)   Good Reason. For purposes of this
Agreement, a termination for “Good Reason” means a termination of Employee’s
employment by Employee based upon the occurrence (without Employee’s express
written consent) of any of the following:

  (i)   a material adverse change in Employee’s position or title, or a material
diminution in Employee’s managerial authority, duties or responsibilities or the
conditions under which such duties or responsibilities are performed (e.g., a
material reduction in the number or scope of department(s), functional group(s)
or personnel over which Employee has managerial authority), in each case as in
effect as of immediately following the Effective Date;     (ii)   a material
adverse change in the position to whom Employee reports (e.g., EVP), or a
material diminution in the managerial authority, duties or responsibilities of
the person in that position, in each case as of immediately following the
Effective Date;     (iii)   a material change in the geographic location of
Employee’s principal working location (currently, 601 Riverside Avenue,
Jacksonville, Florida), which Company has determined to be a relocation of more
than thirty-five (35) miles;     (iv)   a material diminution in Employee’s
Annual Base Salary or Annual Bonus Opportunity; or     (v)   a material breach
by Company of any of its obligations under this Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to Company specifying the condition or
event relied upon for such termination within ninety (90) days of the initial
existence of such event and (2) Company fails to cure the condition or event
constituting Good Reason within thirty (30) days following receipt of Employee’s
Notice of Termination (the “Cure Period”). In the event that Company fails to
remedy the condition constituting Good Reason during the applicable Cure

4



--------------------------------------------------------------------------------



 



Period, Employee’s “separation from service” (within the meaning of
Section 409A) must occur, if at all, within one-hundred fifty (150) days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.
     9. Obligations of Company Upon Termination.

  (a)   Termination by Company for a Reason Other than Cause, Death or
Disability and Termination by Employee for Good Reason. If Employee’s employment
is terminated during the Employment Term by: (1) Company for any reason other
than Cause, Death or Disability; or (2) Employee for Good Reason:

  (i)   Company shall pay Employee the following (collectively, the “Accrued
Obligations”): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and
(C) no later than March 15th of the year in which the Date of Termination
occurs, any earned but unpaid Annual Bonus payments relating to the prior
calendar year;     (ii)   Company shall pay Employee no later than March 15th of
the calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by Employee for the year in which the Date of Termination occurs,
ignoring any requirement under the Annual Bonus Plan that Employee must be
employed on the payment date (using Employee’s Annual Bonus Opportunity for the
prior year if no Annual Bonus Opportunity has been approved for the year in
which the Date of Termination occurs), multiplied by the percentage of the
calendar year completed before the Date of Termination;     (iii)   Company
shall pay Employee as soon as practicable, but not later than the sixty-fifth
(65th) day after the Date of Termination, a lump-sum payment equal to 200% of
the sum of: (A) Employee’s Annual Base Salary in effect immediately prior to the
Date of Termination (disregarding any reduction in Annual Base Salary to which
Employee did not expressly consent in writing); and (B) the highest Annual Bonus
paid to Employee by Company within the three (3) years preceding the Date of
Termination or, if higher, the target Annual Bonus in the year in which the Date
of Termination occurs;     (iv)   All stock option, restricted stock and other
equity-based incentive awards granted by Company that were outstanding but not
vested as of the Date of Termination shall become immediately vested and/or
payable, as the case may be, unless the equity incentive awards are based upon
satisfaction of performance criteria; in which case, they will only vest
pursuant to their express terms;

5



--------------------------------------------------------------------------------



 



  (v)   Any life insurance coverage provided by Company shall terminate at the
same time as life insurance coverage would normally terminate for any other
employee that terminates employment with Company, and Employee shall have the
right to convert that life insurance coverage to an individual policy under the
regular rules of Company’s group policy. In addition, as soon as practicable,
but not later than the sixty-fifth (65th) day after the Date of Termination,
Company shall pay Employee a lump sum cash payment equal to thirty-six monthly
life insurance premiums based on the monthly premiums that would be due assuming
that Employee had converted Company’s life insurance coverage that was in effect
on the Notice of Termination into an individual policy; and     (vi)   As long
as Employee pays the full monthly premiums for COBRA coverage, Company shall
provide Employee and, as applicable, Employee’s eligible dependents with
continued medical and dental coverage, on the same basis as provided to
Company’s active executives and their dependents until the earlier of: (i) three
(3) years after the Date of Termination; or (ii) the date Employee is first
eligible for medical and dental coverage (without pre-existing condition
limitations) with a subsequent employer. In addition, as soon as practicable,
but not later than the sixty-fifth (65th) day after the Date of Termination,
Company shall pay Employee a lump sum cash payment equal to thirty-six monthly
medical and dental COBRA premiums based on the level of coverage in effect for
Employee (e.g., employee only or family coverage) on the Date of Termination.

  (b)   Termination by Company for Cause and by Employee without Good Reason. If
Employee’s employment is terminated during the Employment Term by Company for
Cause or by Employee without Good Reason, Company’s only obligation under this
Agreement shall be payment of any Accrued Obligations.     (c)   Termination due
to Death or Disability. If Employee’s employment is terminated during the
Employment Term due to death or Disability, Company shall pay Employee (or to
Employee’s estate or personal representative in the case of death), as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination: (i) any Accrued Obligations; plus (ii) a prorated Annual Bonus
based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurred (or the prior year if no target Annual Bonus Opportunity
has yet been determined) multiplied by the percentage of the calendar year
completed before the Date of Termination; plus (iii) the unpaid portion of the
Annual Base Salary that would have been paid through the remainder of the
Employment Term.

     10. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of Employee hereunder are personal and may not be delegated, assigned
or transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.

6



--------------------------------------------------------------------------------



 



     11. Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of Company and its affiliates. Employee agrees that
all such information is proprietary or confidential, or constitutes trade
secrets and is the sole property of Company and/or its affiliates, as the case
may be. Employee will keep confidential, and will not reproduce, copy or
disclose to any other person or firm, any such information or any documents or
information relating to Company’s or its affiliates’ methods, processes,
customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by Company or
any of its affiliates, nor will Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this section. Accordingly, during the Employment Term and
at all times thereafter Employee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Employee utilize any
such information, either alone or with others, outside the scope of Employee’s
duties and responsibilities with Company and its affiliates.
     12. Non-Competition.

  (a)   During Employment Term. During the Employment Term Employee will devote
such business time, attention and energies reasonably necessary to the diligent
and faithful performance of the services to Company and its affiliates, and will
not engage in any way whatsoever, directly or indirectly, in any business that
is a direct competitor with Company’s or its affiliates’ principal business, nor
solicit customers, suppliers or employees of Company or affiliates on behalf of,
or in any other manner work for or assist any business which is a direct
competitor with Company’s or its affiliates’ principal business. In addition,
during the Employment Term, Employee will undertake no planning for or
organization of any business activity competitive with the work performed as an
employee of Company, and Employee will not combine or conspire with any other
employee of Company or any other person for the purpose of organizing any such
competitive business activity.     (b)   After Employment Term. The parties
acknowledge that Employee will acquire substantial knowledge and information
concerning the business of Company and its affiliates as a result of employment.
The parties further acknowledge that the scope of business in which Company and
its affiliates are engaged as of the Effective Date is national and very
competitive and one in which few companies can successfully compete. Competition
by Employee in that business after the Employment Term would severely injure
Company and its affiliates. Accordingly, for a period of one (1) year after
Employee’s employment terminates for any reason whatsoever, except as otherwise
stated herein below, Employee agrees: (1) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that directly competes with Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or

7



--------------------------------------------------------------------------------



 



      business that was at the time of such termination and remains a customer
or prospective customer, a supplier or prospective supplier, or an employee of
Company or an affiliate. Notwithstanding any of the foregoing provisions to the
contrary, Employee shall not be subject to the restrictions set forth in this
Subsection (b) if Employee’s employment is terminated by Company without Cause.
    (c)   Exclusion. Working, directly or indirectly, for any of the following
entities shall not be considered competitive to Company or its affiliates for
the purpose of this section: (i) Fidelity National Financial, Inc., its
affiliates or their successors; or (ii) Lender Processing Services Inc., its
affiliates or their successors.

     13. Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract of any such record or document, or any other property of Company or its
affiliates.
     14. Improvements and Inventions. Any and all improvements or inventions
that Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of Company and its affiliates and not produced
within the scope of Employee’s employment hereunder, shall be the sole and
exclusive property of Company. Employee shall, whenever requested by Company,
execute and deliver any and all documents that Company deems appropriate in
order to apply for and obtain patents or copyrights in improvements or
inventions or in order to assign and/or convey to Company the sole and exclusive
right, title and interest in and to such improvements, inventions, patents,
copyrights or applications.
     15. Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that Company
will not have an adequate remedy at law in the event of a failure by Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, in the event of a breach of this Agreement by
Employee, Company shall have the right, among other rights, to damages sustained
thereby and to obtain an injunction or decree of specific performance from a
court of competent jurisdiction to restrain or compel Employee to perform as
agreed herein. Notwithstanding any termination of this Agreement or Employee’s
employment, Section 9 shall remain in effect until all obligations and benefits
resulting from a termination of Employee’s employment during the Term are
satisfied. In addition, Sections 10 through 26 shall survive the termination of
this Agreement or Employee’s employment and shall remain in effect for the
periods specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to Company.
     16. Release. Notwithstanding any provision herein to the contrary, Company
may require that, prior to payment, distribution or other benefit under this
Agreement (other than due to Employee’s death), Employee shall have executed a
complete release of Company and its affiliates and related parties in such form
as is reasonably required by Company, and any waiting periods contained in such
release shall have expired. With respect to any release required to receive
payments, distributions or other benefits owed pursuant to this Agreement,
Company

8



--------------------------------------------------------------------------------



 



must provide Employee with the form of release no later than seven (7) days
after the Date of Termination and the release must be signed by Employee and
returned to Company, unchanged, effective and irrevocable, no later than sixty
(60) days after the Date of Termination.
     17. No Mitigation. Company agrees that, if Employee’s employment hereunder
is terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder shall not be reduced by any compensation earned by Employee as the
result of employment by another employer, by retirement benefits or otherwise.
     18. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
     19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
     20. Successors and Affiliates. This Agreement may not be assigned by
Employee. In addition to any obligations imposed by law upon any successor to
Company, Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
stock, business and/or assets of Company, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform it if no such succession had taken place. Failure
of Company to obtain such assumption by a successor shall be a material breach
of this Agreement. Employee agrees and consents to any such assumption by a
successor of Company, as well as any assignment of this Agreement by Company for
that purpose. As used in this Agreement, “Company” shall mean Company as herein
before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law. This Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors or assigns. Any references herein
to compensation and benefits paid or provided, or to be paid or provided, by
Company shall be interpreted as including compensation and benefits paid or
provided, or to be paid or provided, by Company affiliates. Company’s
obligations hereunder may be satisfied by any of Company’s affiliates.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     22. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly

9



--------------------------------------------------------------------------------



 



paid by the other party its reasonable legal fees, court costs and litigation
expenses, all as determined by the court and not a jury, and such payment shall
be made by the non-prevailing party within sixty (60) days of the date the right
to the payment amount is so determined; provided, however, that following
Employees termination of employment with Company, if any party finds it
necessary to employ legal counsel or to bring an action at law or other
proceedings against the other party to interpret or enforce any of the terms
hereof, Company shall pay (on an ongoing basis) to Employee to the fullest
extent permitted by law, all legal fees, court costs and litigation expenses
reasonably incurred by Employee or others on Employee’s behalf (such amounts
collectively referred to as the “Reimbursed Amounts”); provided, further, that
Employee shall reimburse Company for the Reimbursed Amounts if it is determined
that a majority of Employee’s claims or defenses were frivolous or without
merit. Requests for payment of Reimbursed Amounts, together with all documents
required by Company to substantiate them, must be submitted to Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by Company within ninety (90) days after receiving the request and
all substantiating documents requested from Employee. The rights under this
section shall survive the termination of employment and this Agreement until the
expiration of the applicable statute of limitations.
     23. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Employee against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of the covenants in this Agreement.
     24. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
     To Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
     To Employee:
At the most recent address on file at Company

10



--------------------------------------------------------------------------------



 



     25. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     26. Tax.

  (a)   Withholding. Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings Company is
required to deduct pursuant to state, federal or local laws.     (b)  
Section 409A. This Agreement and any payment, distribution or other benefit
hereunder shall comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), or an exemption or exclusion
therefrom, as well as any related regulations or other guidance promulgated by
the U.S. Department of the Treasury or the Internal Revenue Service
(“Section 409A”), to the extent applicable, and shall in all respects be
administered in accordance with Section 409A; provided, that for the avoidance
of doubt, this provision shall not be construed to require a gross-up payment in
respect of any taxes, interest or penalties imposed on Employee as a result of
Section 409A. To the extent Employee is a “specified employee” under
Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the
six-month period following Employee’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) will be made during such
six-month period. Instead, any such deferred compensation shall be paid on the
first business day following the six-month anniversary of the separation from
service. In no event may Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. Any provision that
would cause this Agreement or a payment, distribution or other benefit hereunder
to fail to satisfy the requirements of Section 409A shall have no force or
effect and, to the extent an amendment would be effective for purposes of
Section 409A, the parties agree that this Agreement shall be amended to comply
with Section 409A. Such amendment shall be retroactive to the extent permitted
by Section 409A. For purposes of this Agreement, Employee shall not be deemed to
have terminated employment unless and until a separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)) has occurred. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the time period specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made not
later than the last day of Employee’s taxable year following the taxable

11



--------------------------------------------------------------------------------



 



      year in which such expense was incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.     (c)   Excise Taxes. If any payments or benefits paid or
provided or to be paid or provided to Employee or for Employee’s benefit
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, employment with Company or its subsidiaries or the termination
thereof (a “Payment” and, collectively, the “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then Employee
may elect for such Payments to be reduced to one dollar less than the amount
that would constitute a “parachute payment” under Section 280G of the Code (the
“Scaled Back Amount”). Any such election must be in writing and delivered to
Company within thirty (30) days after the Date of Termination. If Employee does
not elect to have Payments reduced to the Scaled Back Amount, Employee shall be
responsible for payment of any Excise Tax resulting from the Payments and
Employee shall not be entitled to a gross-up payment under this Agreement or any
other for such Excise Tax. If the Payments are to be reduced, they shall be
reduced in the following order of priority: (i) first from cash compensation,
(ii) next from equity compensation, then (iii) pro-rated among all remaining
payments and benefits. To the extent there is a question as to which Payments
within any of the foregoing categories are to be reduced first, the Payments
that will produce the greatest present value reduction in the Payments with the
least reduction in economic value provided to Employee shall be reduced first.

[signature page follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

                  FIDELITY NATIONAL INFORMATION SERVICES, INC.    
 
           
 
  By:   /s/ Lee A. Kennedy    
 
     
 
   
 
  Its:   President and Chief Executive Officer    
 
                JAMES W. WOODALL    
 
           
 
           
 
  /s/ James W. Woodall              

13